DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Brief filed 01/06/2021 (hereinafter, Remarks), with respect to the rejections of claims 1-31 under 35 USC 130 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lysikov et al. (US 4,075,036).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Specifically, claim 2 is the final wherein clause of claim 1 and has no other limitations and so does not further limit. Claim 3 is the second wherein clause of claim 1 and has no other limitations and so does not further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lysikov et al. (US 4075036; hereinafter Lysikov).

Regarding claim 1, Lysikov teaches a temperature probe (abstract; fig. 1) comprising a temperature-dependent measuring element (8; col. 4, ¶ at 19), which is contacted via a first connection cable (first cable from the right as shown in fig. 1) and at least a second connection cable (rightmost cable as shown in fig. 1), 

wherein the first and the second connection cables extend along a fitting (at least shell 2; see fig. 1 showing the cables extending along the shell) up to the measuring element (see fig. 1 showing that the cables extend along the shell up to measurement element 8),
wherein the first section of the first connection cable of a first part runs along said fitting (see fig. 1), the second section of a second part runs along said fitting (see fig. 1), and the first and the second parts do not overlap (see fig. 1 showing that these sections do not overlap; see also col. 4, ¶ at 19 teaching that the portions 5 and 4 are attached via a butt joint),
wherein the first and the second sections are made out of different materials (col. 3, ¶ at 43 teaches that elements 4 may be “alumel alloy” while col. 3, ¶ at 52 teaches that elements 5 may be “Chromel alloy”), and wherein the first and the second sections of the first connection cable form a thermocouple (11; see fig. 1; see col. 4, ¶ at 19 teaching that junction 11 is a thermocouple; see also col. 3, ¶ at 55).

Regarding claim 2, Lysikov teaches the first and the second sections of the first connection cable form a thermocouple (11; see fig. 1; see col. 4, ¶ at 19 teaching that junction 11 is a thermocouple; see also col. 3, ¶ at 55)e.

Regarding claim 3, Lysikov teaches the second section is arranged between the measuring element and the first section (see fig. 1 showing this configuration).

Regarding claim 4, Lysikov teaches the second connection cable is made of the same material as the first section of the first connection cable (see fig. 1 showing that these portions are referenced as “5”; see col. 3, ¶ at 52 teaching that elements 5 may be Chromel alloy).

Regarding claim 5, Lysikov teaches the first connection cable is connected to the second connection cable via the measuring element (see fig. 1 showing this connection at point 8).

Regarding claim 6, Lysikov teaches the second connection cable is connected directly to the first connection cable (see fig. 1 showing this direct connection at point 8; see also col. 4, ¶ at 19).

Regarding claim 7, Lysikov teaches the first section of the first connection cable adjoins the second section of the first connection cable (at point 11; see fig. 1), and the second section of the first connection cable adjoins the second connection cable (at point 8; see fig. 1).

Regarding claim 8, Lysikov teaches the first and the second connection cables extend along a fitting (2; see fig. 1) up to the measuring element (point 8; see fig. 1), wherein the first section of the first connection cable of a first part runs along this fitting (see fig. 1), and wherein the second section of a second part runs along the fitting (see fig. 1), and wherein the first and the second parts do not overlap (see fig. 1 showing that these sections do not overlap; see also col. 4, ¶ at 19 teaching that the portions 5 and 4 are attached via a butt joint).

claim 9, Lysikov teaches the second section extends along a part of the fitting located between the measuring element and the first section of the first connection cable (fig. 1 shows this configuration where the lower portion –as drawn - of the second from right cable extends along shell 2 between the measuring element 8 and the first – upper as drawn – portion of the cable).

Regarding claim 10, Lysikov teaches the second connection cable extends along a fitting up to the measuring element (see fig. 1 showing such extension) or a contact device of the measuring element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lysikov in view of Phillips (US 20060227849).

Regarding claim 11, Lysikov lacks teaching that the measuring element includes a first contact device and a second contact device, wherein the first and the second connection cables are connected to the first contact device.
However, Phillips teaches that the measuring element includes a first contact device and a second contact device, wherein the first and the second connection cables are connected to the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the contacts/cables for a temperature measuring device of Phillips. This is because contacts and cables allow for sending the temperature signal out from the sensor. This is important in order to provide the measurement to circuitry or an end user.

Regarding claim 12, Lysikov teaches a third connection cable (see fig. 1; second cable from right).
Lysikov lacks teaching that the third connection cable is connected to the second contact device.
However, Phillips teaches that a third connection cable (514C; see fig. 5d) is connected to the second contact device (see fig. 5d in view of fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the contacts/cables for a temperature measuring device of Phillips. This is because contacts and cables allow for sending the temperature signal out from the sensor. This is important in order to provide the measurement to circuitry or an end user.

Regarding claim 13, Lysikov teaches a fourth connection cable (see fig. 1; cable on left).


However, Phillips teaches that a fourth connection cable (at least 222C) is connected to the second contact device (see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the contacts/cables for a temperature measuring device of Phillips. This is because contacts and cables allow for sending the temperature signal out from the sensor. This is important in order to provide the measurement to circuitry or an end user.

Regarding claim 14, Lysikov teaches that the third connection cable is made of the same material as the first section of the first connection cable and/or the same material as the second connection cable (see fig. 1; col. 3, ¶ at 43 and col. 3, ¶ at 52).

Regarding claim 15, Lysikov teaches that the fourth connection cable is made of the same material as the first section of the first connection cable and/or the same material as the second connection cable and/or the same material as the third connection cable (see fig. 1; col. 3, ¶ at 43 and col. 3, ¶ at 52).

Regarding claim 17, Lysikov teaches a thermometer with a temperature probe according to claim 1 (see treatment of claim 1 above).
Lysikov lacks teaching of additionally including a measuring transducer that is (electrically) connected to the first connection cable and the second connection cable.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer for a temperature measuring device of Phillips. This is because a transducer allows for measuring the temperature signal from the sensor. This is important in order to provide the measurement to further circuitry or an end user.

Regarding claim 18, Lysikov lacks teaching that the purpose of the measuring transducer is to record a voltage between the first and the second connection cables.
However, Phillips teaches that the purpose of the measuring transducer is to record a voltage between the first and the second connection cables ([0010]; [0029]; see voltage differences E1 and E2; see also abstract teaching the voltage difference is the operating principle of the; see also fig. 7 and [0059]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer to record voltage between the cables for a temperature measuring device of Phillips. This is because a transducer allows for measuring the temperature signal from the sensor. This is important in order to provide the measurement to further circuitry or an end user.

Regarding claim 19, Lysikov lacks teaching that the measuring transducer is additionally connected to a third and/or fourth connection cables.
However, Phillips teaches that the measuring transducer is additionally connected to a third and/or fourth connection cables (see fig. 1 and fig. 2 showing this configuration).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer for a temperature measuring device of Phillips. This is because a transducer allows for measuring the temperature signal from the sensor. This is important in order to provide the measurement to further circuitry or an end user.

Regarding claim 20, Lysikov lacks teaching the purpose of the measuring transducer is additionally to record a voltage between the third and the fourth connection cables.
However, Phillips teaches that the purpose of the measuring transducer is additionally to record a voltage between the third and the fourth connection cables (at least E1/E2/E3; see fig. 2 showing that these voltages together are the voltage between the third and fourth cables; see [0029] and [0042] teaching regarding the voltages E1-3; see also abstract teaching regarding the operating principle of the device; see also fig. 7 and [0059]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer for a temperature measuring device of Phillips. This is because a transducer allows for measuring the temperature 

Regarding claim 21, Lysikov lacks teaching that the purpose of the measuring transducer is additionally to record a voltage between the second and the third connection cables.
However, Phillips teaches that the purpose of the measuring transducer is additionally to record a voltage between the second and the third connection cables (at least voltages E1 and E2; see fig. 2; see also abstract teaching regarding the operating principle of the device; see also fig. 7 and [0059]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer for a temperature measuring device of Phillips. This is because a transducer allows for measuring the temperature signal from the sensor. This is important in order to provide the measurement to further circuitry or an end user.

Regarding claim 22, Lysikov lacks teaching that the purpose of the measuring transducer is additionally to record a voltage between the second and the fourth connection cables.
However, Phillips teaches that the purpose of the measuring transducer is additionally to record a voltage between the second and the fourth connection cables (at least voltages E2 and E3; see fig. 2; see also abstract teaching regarding the operating principle of the device; see also fig. 7 and [0059]).


Regarding claim 23, Lysikov lacks teaching that a reference value is stored in the measuring transducer for comparing the voltage present between the first and the second connection cables with the reference value, and, depending upon the comparison, for producing a message that specifies whether or not the voltage between the first and the second connection cables has exceeded the reference value.
However, Phillips teaches that a reference value is stored in the measuring transducer for comparing the voltage present between the first and the second connection cables with the reference value, and, depending upon the comparison, for producing a message that specifies whether or not the voltage between the first and the second connection cables has exceeded the reference value ([0059-60] teaches that the temperatures estimated from the voltages may be compared by a controller 712 to reference value or values and further that the controller/signal conditioning unit 708/712/720 provides a feedback signal 714 for controlling the larger device based on the feedback signal which is based on the comparison to the reference value; see fig. 7).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the reference value for comparison of Phillips. This is 

Regarding claim 24, Lysikov lacks teaching that the measuring transducer includes a communication interface that, via a field bus to which the thermometer is connectable, is used to transfer the message.
However, Phillips teaches that the measuring transducer includes a communication interface that, via a field bus to which the thermometer is connectable, is used to transfer the message (see fig. 7 showing that the system provides communicative connection via at least 706/714 which is used as a feedback controller for transferring the message signal which may be triggered by at least an event where the reference values are out of comparison; see [0058-60]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the communication connection of Phillips. This is because a transducer with communication interface allows for sending data to/from the transducer. This is important in order to provide the measurement to further circuitry or an end user.

Regarding claim 25, Lysikov lacks teaching that the purpose of the message is to detect heat dissipation or a heat dissipation error along the course of the connection cables.
However, Phillips that the purpose of the message is to detect heat dissipation or a heat dissipation error along the course of the connection cables ([0026-29] teaches that the device used the dissipation of heat between T0-T1-T2; [0058-60] teaching using this information to produce signal 714).


Regarding claim 26, Lysikov lacks teaching that the measuring transducer is used to determine a measured value from the measured signal of the measuring element.
However, Phillips teaches that the measuring transducer is used to determine a measured value from the measured signal of the measuring element (see at least [0037]; [0042]; [0059]; see also abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the use of the transducer of Phillips. This is because a transducer allows for sending data to/from the device. This is important in order to provide the measurement data to an end user.

Regarding claim 28, Lysikov teaches a method for monitoring a temperature probe (at least abstract teaches measuring temperature in at least an industrial instillation) according to claim 1 (see treatment of claim 1 above).

claim 29, Lysikov lacks teaching that a voltage between the first and the second connection cables is recorded.
However, Phillips teaches that a voltage between the first and the second connection cables is recorded (E1; see figs. 1 and 2; [0032]; [0038]; [0041]; see also abstract teaching regarding the operative principle of the device; see also fig. 7 and [0059]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer to record voltage between the cables for a temperature measuring device of Phillips. This is because a transducer allows for measuring the temperature signal from the sensor. This is important in order to provide the measurement to further circuitry or an end user.

Regarding claim 30, Lysikov lacks teaching the voltage recorded between the first and the second connection cables is compared to a reference value.
However, Phillips teaches that the voltage recorded between the first and the second connection cables is compared to a reference value ([0060]; [0025-26]; see also fig. 7 showing that the system provides communicative connection via at least 706/714 which is used as a feedback controller for transferring the message signal which may be triggered by at least an event where the reference values are out of comparison; see [0058-60]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the electrically connected transducer to record voltage between the cables and compare to a reference value in the temperature measuring device of 

Regarding claim 31, Lysikov lacks teaching of application of the temperature probe of the thermometer or the method according to claim 1 for determining heat dissipation or a heat dissipation error.
However, Phillips teaches determining heat dissipation or a heat dissipation error ([0026-29] teaches that the device may use the dissipation of heat between T0-T1-T2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Lysikov with the specific knowledge of using the detecting heat dissipation or a heat dissipation error of Phillips. This is because a transducer which allows detecting heat information provides additional accuracy to the measurement by providing data on the heat dissipation. This is important in order to provide the measurement of the dissipation information to further circuitry or an end user.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lysikov and Phillips as  applied to claims 1 and 17 above and further in view of Brandau (US 20160025694).

Regarding claim 16, Lysikov and Phillips lack teaching the measuring element is a temperature-dependent resistor.

However, Brandau teaches that the element may be a pt-100 which is a temperature dependent resistor ([0019]; [0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the sensor of Lysikov and Phillips with the specific knowledge of using the pt-100 of Brandau. This is because measuring the temperature with a well-known and reliable components allows for producing a high quality measurement. This is important in order to meet end user measurement requirements.

Regarding claim 27, Lysikov and Phillips lack direct and specific teaching that the purpose of the measuring transducer is additionally to correct the measured value as a function of the voltage present between the first and the second connection cables.
However, Brandau teaches continuous voltage corrections ([0016]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the sensor of Phillips with the specific knowledge of using self-correcting/calibrating sensor circuitry using the voltage differences of Brandau. This is because correcting the measured temperature allows for reduction in errors immediately. This is important in order to provide a more accurate measurement output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855